Citation Nr: 0926948	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  08-13 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas

THE ISSUE

Entitlement to service connection for chronic posttraumatic 
stress disorder.   


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The Veteran had active service from July 1969 to April 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of the 
Wichita, Kansas, Medical and Regional Office Center (RO) 
which denied service connection for posttraumatic stress 
disorder (PTSD).  

This appeal is REMANDED to the RO.  The Department of 
Veterans Affairs (VA) will notify the Veteran if further 
action is required on his part.  


REMAND

The Veteran advances that service connection is warranted for 
chronic PTSD as he sustained the claimed disorder as the 
result of his stressful experiences while in the Republic of 
Vietnam.  These events included witnessing the wounding of 
PFCs J. W. T. and C. R. C., during enemy attacks on the Phouc 
Vingh, Republic of Vietnam, Army military facility in 
December 1970 and February 1971, respectively.  

An October 2007 written statement from the United States 
Armed Services Center for Unit Records Research  (USASCURR) 
recommended that the morning reports of the Army's 1st 
Cavalry Divisions, Headquarters and Headquarters Company, for 
the period from August 1, 1970, to February 28, 1971, be 
searched for relevant information as to the unit's 
casualties.  An October 1, 2007, Report of Contact (VA Form 
119) indicates that "there is a discussion of searching the 
morning reports, but that is not an option at this time."  

The VA should obtain all relevant military documentation 
which could potentially be helpful in resolving the Veteran's 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  
Therefore, the Board finds that the recommended search of the 
morning reports of the Army's 1st Cavalry Divisions, 
Headquarters and Headquarters Company should be conducted.  

Accordingly, the case is again REMANDED for the following 
action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2008) are 
fully met.  

2.  Then contact the National Personnel 
Record Center (NPRC) or the appropriate 
service entity and request that a search 
be made of the morning reports of the 
Army's 1st Cavalry Divisions, 
Headquarters and Headquarters Company, 
for the period from August 1, 1970, to 
February 28, 1971, for any relevant 
entries reflecting the wounding and/or 
deaths of PFCs J. W. T. and C. R. C.  All 
material produced by the requested search 
should be incorporated into the record.  
If no relevant documentation is located, 
a written statement to that effect should 
be incorporated into the claims file.  

3.  Then readjudicate the issue of the 
Veteran's entitlement to service 
connection for chronic PTSD.  If the 
benefit sought on appeal remains denied, 
the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered since the issuance 
of the statement of the case.  The 
Veteran should be given the opportunity 
to respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

